DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-24 in the reply filed on 12/23/21 is acknowledged.  Thus, claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate both annual piston and counter holder (see pars., 0084-0088).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
many terms or phrases are unclear and confusing the following are examples.
“configured to provide” (claim 16, line 3) should be –" configured to form”, or “configured to manufacture” --. For clarity of the claim.
Claims 17, lines 2, claim 19, lines 2, 5; claim 20, line 5; claim 23, line 2; claim 24, line 5 recites of the phrase(s) "configured to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is "capable 
“ it is unclear as to what being referring to as “ a holding device” (claim  18, lines 3-4), since no connection between this and the other structure elements as previous cited in base claim 16.  Appropriate correction is requested. 
The scope of the claim 19 is not clear because it is not known as to exactly which one of the gripping members being referring to as “at least one of the gripping members ”(claim 19, lines 1-6).   Please be specific to the first or the second gripping member instead of “at least one of the gripping members” 
A number of alternative terms ”or” (see claim 19, lines 5-6), should be delete since claim directed to a device and the alternative intended use languages above do not seem to further limit the claimed device.  Similar to the above the term  “or” and the phrase occurrence after thereto (see claim 20, line 4-6, claim 21, line 10-12; claim 23, lines 7-8; claim 24, lines 4-5) should be delete. 
“the gripping members”( claim 19, lines 2-5) lacks proper antecedent basis.
“at least one of comprises” (claim 20, line 1-3) should be changed to:--“further comprises”--.
“the holding members”(claim 21, lines 3, 5, 6, 8) lacks proper antecedent basis for this.  Note that above should referred to the first or the second holding member as previously cited in line 1-2 of claim 21.   For claim clarity.
“counter-holder”(claim 22, line 2) should be rewritten as : --“counter holder”--.
“gripping member”(claim 23, line 5) is unclear as to which one of  (e.g., the first or the second gripping member) to which applicant is referring to as ”gripping member “.   
“the pins”(claim 24, line 2) lacks proper antecedent basis, appears to be incorrected should be changed to:--"the conductive pins”--.

The terms: ”its” (claim 21, line 12; claim 22, line 3), and “it” (claim 23, line 5) should be referred to the structure rather than “it”.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22, 24 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB644761 hereinafter the ‘761.
the ‘761 discloses the claimed device for inserting electrical conductors into a machine element of an electric machine, comprising:
a collection receptacle configured to provide an assembly of one (see Fig. 15); and
an inserting device (see Fig. 16) to remove the crown assembly from the collection receptacle and to introduce the crown assembly into the machine element (see Fig. 17).
Limitation of claims 17, 19-20 appear to be satisfied by the above since no further structure limitation found in claims above.
As applied to claim 18, refer to Fig. 15 where 80’s represented the claimed gripping members.
	As applied to claim 22, refer to Fig. 16 where 40 representing the claimed nest member 40 having nest region associated thereto.
	 As applied to claim 24, refer to Fig. 17 where 472 representing pressing member.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt